United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.H., Appellant
and
DEPARTMENT OF THE INTERIOR, BUREAU
OF RECLAMATION, GLEN CANYON DAM,
Page, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1036
Issued: August 14, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 6, 2007 appellant filed a timely appeal from a December 15, 2006 decision of
the Office of Workers’ Compensation Programs, which found that he received an overpayment
of compensation in the amount of $8,836.81. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d),
the Board has jurisdiction over the merits of the claim.
ISSUES
The issues are: (1) whether appellant received an overpayment in compensation in the
amount of $8,836.81; and (2) whether the Office properly determined that he was at fault in
creating the overpayment and was therefore not entitled to waiver.
FACTUAL HISTORY
On May 12, 2004 appellant, then a 43-year-old plant mechanic, injured his low back
while operating a lathe at work. The Office accepted that he sustained employment-related
sciatica, lumbar strain, displaced disc and thoracic lumbar neuritis. Appellant stopped work on

June 18, 2004. By letter dated November 18, 2004, he was placed on the periodic rolls, effective
October 18, 2004. The letter stated: “To avoid an overpayment of compensation: NOTIFY
THIS OFFICE IMMEDIATELY WHEN YOU RETURN TO WORK.” (Emphasis in the
original.)
By letter dated July 28, 2005, the Office issued a preliminary determination that appellant
had received an overpayment in compensation in the amount of $8,836.81 for the period May 31
through August 6, 2005 because he continued to receive disability compensation payments after
his return to work. The Office found him to be at fault in the creation of the overpayment
because he accepted payments by direct deposit that he knew or should have known were
incorrect. A computer-generated overpayment worksheet contained in the record provides that
during this period appellant received compensation totaling $8,836.81. On August 22, 2005
appellant requested a hearing.
At the hearing, held on October 25, 2006, appellant testified that he had informed the
Office that he had returned to work and therefore the overpayment was created by negligence on
the Office’s part. He also acknowledged that he had received three incorrect payments through
direct deposit. On November 12, 2006 appellant submitted an overpayment questionnaire. By
decision dated December 15, 2006, an Office hearing representative finalized the determination
that appellant was at fault in the creation of an overpayment in compensation in the amount of
$8,836.81 because he was aware that he was not entitled to receive compensation payments after
his return to work. Appellant was advised that recovery would be at the rate of $400.00 per
month.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of the Federal Employees’ Compensation Act1 provides that the United
States shall pay compensation for the disability or death of an employee resulting from personal
injury sustained while in the performance of his duty.2 Section 8129(a) of the Act provides, in
pertinent part:
“When an overpayment has been made to an individual under this subchapter
because of an error of fact or law, adjustment shall be made under regulations
prescribed by the Secretary of Labor by decreasing later payments to which an
individual is entitled.”3
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment in compensation in the amount
of $8,836.81. The record supports that he continued to receive compensation from the date of
his return to work on May 31 to August 6, 2005. For this period appellant received
1

5 U.S.C. §§ 8101-8193.

2

5 U.S.C. § 8102(a).

3

5 U.S.C. § 8129(a).

2

compensation in the amount of $8,836.81. As he was not entitled to compensation after his
return to work, the Office properly found that an overpayment in compensation in the amount of
$8,836.81 had been created.4
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of the Act provides that an overpayment in compensation shall be recovered
by the Office unless “incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of the Act or would be against equity and
good conscience.”5
Section 10.433(a) of the Office’s regulation provides:
“[The Office] may consider waiving an overpayment only if the individual to
whom it was made was not at fault in accepting or creating the overpayment.
Each recipient of compensation benefits is responsible for taking all reasonable
measures to ensure that payments he or she receives from [the Office] are proper.
The recipient must show good faith and exercise a high degree of care in reporting
events which may affect entitlement to or the amount of benefits. A recipient
who has done any of the following will be found to be at fault with respect to
creating an overpayment: (1) Made an incorrect statement as to a material fact
which he or she knew or should have known to be incorrect; or (2) Failed to
provide information which he or she knew or should have known to be material;
or (3) Accepted a payment which he or she knew or should have known to be
incorrect. (This provision applies only to the overpaid individual).”6
In determining fault under section 10.433(a)(3), where the claimant receives
compensation through direct deposit, the payment goes directly from the U.S. Treasury to the
claimant’s account. The Office may not deposit compensation into a claimant’s account without
authorization. The claimant must first complete a form authorizing the electronic transfer of
payment to a named financial institution to be deposited to a designated account. It is only with
the claimant’s intent that these payments are deposited to his or her account which is something
more than receipt; it is acceptance. When control of the funds passes to the claimant upon
deposit, the acceptance necessary under section 10.433(a)(3) is established.7

4

5 U.S.C. §§ 8101, 8110.

5

5 U.S.C. § 8129; see Linda E. Padilla, 45 ECAB 768 (1994).

6

20 C.F.R. § 10.433 (2006); see Sinclair L. Taylor, 52 ECAB 227 (2001); see also 20 C.F.R. § 10.430.

7

Tammy Craven, 57 ECAB ____ (Docket No. 05-249, issued July 24, 2006).

3

ANALYSIS -- ISSUE 2
In finding appellant at fault in the creation of the $8,836.81 overpayment, the Office
stated that he knew or should have known that the payments he received by direct deposit for the
period May 31 through August 6, 2005 were not proper because he had returned to work.
Even though the Office may have been negligent in making incorrect payments, this does
not excuse a claimant from accepting payments he or she knew or should have known to be
incorrect.8 The Board has found the claimant to be at fault in cases where he or she is receiving
compensation checks through direct deposit which involve a series of payments over several
months with clear knowledge that the payments were incorrect.9 It is not appropriate, however,
to make a finding that a claimant has accepted an overpayment via direct deposit until such time
as a reasonable person would have been aware that this overpayment had occurred. This
awareness could be established either through documentation such as a bank statement or
notification from the Office or where a reasonable period of time has passed during which a
claimant could have reviewed independent confirmation of the incorrect payment.10
In this case, appellant continued to receive augmented compensation by direct deposit
from the time he returned to work on May 31 to August 6, 2005. Since Office regulations define
fault by what the claimant knew or should have known at the time of acceptance, one of the
consequences of electronic fund transfers is that in many cases the claimant will not be at fault
for accepting the first incorrect payment because the requisite knowledge is lacking at the time of
deposit, and the Board so finds in this case as there is no evidence of record to show the period
covered by the direct deposit.11 A finding of no fault does not mean, however, that the claimant
may keep the money, only that the Office must consider eligibility for waiver for this period, and
the case must be remanded for the Office to determine whether he is entitled to waiver for this
period.12
By his own admission at the hearing, appellant acknowledged that he was not entitled to
receive compensation after his return to work. Thus, after his receipt of the first direct deposit
for which fault may not be imputed to him under the reasonableness standard delineated above,
for the subsequent direct deposits appellant knew or should have know that the compensation
paid by direct deposits issued by the Office after the first direct deposit subsequent to his return
to work on May 31, 2005 were in error and the Board finds that he was at fault under the third
standard outlined above for any period after the first direct deposit after his return to work.
Recovery of the overpayment in compensation may not be waived for this time period, and the
decision dated December 15, 2006 is affirmed in this respect. The record in this case, however,
8

William E. McCarty, 54 ECAB 525 (2003).

9

See Karen K. Dixon, 56 ECAB ____ (Docket No. 03-2265, issued November 9, 2004).

10

See K.H., Docket No. 06-191 (issued October 30, 2006).

11

See Karen K. Dixon, supra note 9.

12

Appellant acknowledged that he was aware that he received direct deposits to which he was not entitled on
July 8 and August 5, 2005.

4

does not show when appellant’s individual direct deposits were made. As appellant was not at
fault for the first direct deposit after his May 31, 2005 return to work, the case must be remanded
to the Office to determine the exact period appellant would not be at fault and would thus be
entitled to waiver.
Lastly, with respect to recovery of the overpayment in compensation, the Board’s
jurisdiction is limited to reviewing those cases where the Office seeks recovery from continuing
compensation benefits under the Act.13 As appellant is no longer receiving wage-loss
compensation, the Board does not have jurisdiction with respect to the recovery of the
overpayment under the Debt Collection Act.14
CONCLUSION
The Board finds that the Office properly determined that an overpayment in
compensation in the amount of $8,836.81 had been created and that appellant was at fault for the
overpayment period commencing subsequent to the first direct deposit after his return to work
but was not at fault for the first direct deposit of compensation. The case is remanded for a
determination of whether he would be entitled to waiver for this brief period.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 15, 2006 be affirmed in part, set aside in part, and the
case remanded for further proceedings consistent with this opinion of the Board.
Issued: August 14, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

13

Cheryl Thomas, 55 ECAB 610 (2004).

14

Id.

5

